STATE OF LOUISIANA

                 COURT OF APPEAL, FIRST CIRCUIT

STATE       OF   LOUISIANA                                                                     NO.        2022    KW     0124


VERSUS


GARY    EUSTIN       NORDGREN                                                                        APRIL        8,    2022




In    Re:          Gary        Eustin       Nordgren,             applying             for    supervisory               writs,
                   22nd        Judicial           District            Court,        Parish           of    St.     Tammany,
                  No.        444, 227.




BEFORE:           McCLENDON,              WELCH,       AND       THERIOT,          JJ.


        WRIT       DENIED.                The    multiple             offender           bill        of     information,
dated       March        25,       2008,        contains          a    typographical                 error        where         it
lists "       August           17,        2007"        as    the           date     of       conviction                for    the
predicate           offense               obtained           in        docket            number           406425.             The
information             in     this       court' s         opinion         on     relator' s         appeal,           and    the
criminal          court        minutes          from       the    district             court        record       show        that
on    August       17,        2006,        relator          entered          a    counseled           guilty           plea     to
possession          of       marijuana (             second       offense)             in     St.     Tammany Parish
 docket          number        406425).              The    underlying offense                      was committed by
relator           between            June        1     through             June        15,      2007,            after        the
predicate          conviction               and       sentence             for     possession              of     marijuana

 second          offense)          was     obtained.              Accordingly,                the     district           court

did     not       err        by      denying           the       motion           to     vacate            the     habitual
offender         adjudication               and      correct          an    illegal          sentence.


                                                             PMC
                                                             JEW
                                                             MRT




 CURT       OF   APPEAL,           FIRST        CIRCUIT




        DEPUTY      C        ERK     OF   COURT
                  FOR     THE        COURT